 1     Stephen D. Finestone (125675)
       Jennifer C. Hayes (197252)
 2     Ryan A. Witthans (301432)
       FINESTONE HAYES LLP
 3     456 Montgomery Street, Floor 20
       San Francisco, CA 94104
 4     Tel. (415) 421-2624
       Fax (415) 398-2820
 5     sfinestone@fhlawllp.com

 6     Counsel for Debtor
       Munchery, Inc.
 7

 8                            UNITED STATES BANKRUPTCY COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN FRANCISCO DIVISION

11

12      In re                                             Case No. 19-30232-HLB
                                                          Chapter 11
13      MUNCHERY, INC.,
                                                          DEBTOR’S STATEMENT IN SUPPORT
14                                                        OF THE SECOND INTERIM FEE
        Debtor and Debtor-in-Possession.
                                                          APPLICATION BY COUNSEL FOR
15                                                        THE OFFICIAL COMMITTEE OF
                                                          UNSECURED CREDITORS
16

17                                                        Hearing:
                                                          Date: August 20, 2020
18                                                        Time: 10:00 a.m.
                                                          Place: Via Courtcall
19

20
21              Debtor files the following statement regarding the Second Interim Fee Application of
22     Pachulski Stang Ziehl & Jones LLP (“PSZJ”).
23              Debtor supports the PSZJ application. PSZJ has been critical in bringing this case toward
24     confirmation. It worked to bring the various constituencies together to reach the agreement
25     represented in the Restructuring Support Agreement, which agreement was ultimately approved
26     by the Court and forms the basis for the joint plan of reorganization. PSZJ also handled the
27     lion’s share of analyzing and objecting to the claims asserted by creditors under Perishable
28     Agricultural Commodities Act, and then ultimately working with Debtor and its counsel to

       STATEMENT RE PSZJ FEE APPLICATION                                                                1

     Case: 19-30232       Doc# 378     Filed: 08/13/20    Entered: 08/13/20 17:47:03       Page 1 of
                                                    2
 1     resolve those claims in a reasonable manner. Finally, PSZJ worked collaboratively with Debtor

 2     and its counsel in formulating the jointly proposed plan of reorganization and related disclosure

 3     statement.

 4            Accordingly, Debtor supports the allowance of the PSZJ second interim application.

 5      DATED: August 13, 2020                           FINESTONE HAYES LLP

 6
                                                         /s/ Stephen D. Finestone
 7                                                       Stephen D. Finestone
                                                         Attorneys for Munchery, Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

       STATEMENT RE PSZJ FEE APPLICATION                                                                   2

     Case: 19-30232      Doc# 378     Filed: 08/13/20     Entered: 08/13/20 17:47:03       Page 2 of
                                                   2
